In a coram nobis proceeding, defendant appeals from" an order of the Supreme Court, Queens County, dated May 18, 1971, which denied the application, without a hearing. Order reversed, on the law, and proceeding remanded to the Criminal Term for a hearing and a new determination. In our opinion, when defendant in 1966 waived the right to question the constitutionality of his prior Pennsylvania convictions he did not understand the nature of his waiver. A hearing pursuant to section 1943 of the former Penal Law should be held to allow him to bring in proof that the Pennsylvania convictions could not be used as a predicate for multiple offender treatment. Munder, Acting P. J., Martuscello, Latham, Brennan and Benjamin, JJ., concur.